ON MOTION POE RECONSIDERATION
Mr. Chief Justice Dee Toro
delivered the opinion of the Coilrt.
An elaborate petition for reconsideration, has been presented in this case. We are in full accord with most of what is said therein with reference to the meaning of the statute involved and as to the independent and interdependent functions of the industrial Commission, the office of the Superintendent of Insurance, and the Workmen’s Compensation Bureau of the Treasury Department; but we can not agree that it is the province of the Superintendent to decide himself matters which should properly be determined by the Industrial Commission itself in recohsidering its decisions, or by the courts in reviewing an award of the Commission..
It ínáy be that the Superintendent is right in his contention that the instant ease is not a pfoper one for granting, as the Industrial Commission did, the cóíhpehsation sought, but the fact is that the Commission took action, weighed the evidence, and rendered a decision. The law provides the proper remedies for correcting any error that might he com*361mitted by the Commission, and the Superintendent should have obeyed and followed the law.
Of course, -a judgment rendered without jurisdiction is a mere nullity, but in the instant case the Commission had jurisdiction to act. If by reason of an erroneous weighing of the evidence or a mistaken interpretation of the statute, it regarded as proper an improper case for compensation, the question is one to be considered and determined in the manner stated.
Mindful of the exceptional character of this case, and as new laws and institutions are involved, we rendered our former decision in the form in which it appears, that is, by allowing a broader investigation in, the event the Treasurer resists performance under the alternative writ directed to be issued. All this, of course, subject to the general doctrine already laid down, to wit, that the functions of the Superintendent under the law, do not include the power to review a decision of the Industrial Commission for the purpose of setting it aside in case such a decision, in his judgment, has not been rendered in accordance with the facts and the law.